DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is the first Office action on the merits of the claims.
All citations to the Manual of Patent Examining Procedure (MPEP) refer to the following revision:  R-10.2019, which was released in June 2020.  
Status of the Claims
In the Reply filed 18 May 2022, Applicant did not amend the claims.  Claims 1-19 are pending.
Restriction/Election
The examiner acknowledges Applicant’s election without traverse of the following species: rhinovirus, as the common cold virus.  Reply at p. 1.  
Claims 1-19 are considered below.  
Claim Rejections - 35 U.S.C. 112(b)
The following is a quotation of 35 U.S.C. 112(b):
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
Claims 6 and 12 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter that the inventor regards as the invention.  
Regarding claims 6 and 12, the following limitation lacks clarity: “potentially causative agent.”  A person having ordinary skill in the art — even after reviewing the specification of the present application — would not be able to discern the scope of the foregoing limitation with reasonable certainty.  Persons having ordinary skill in the art can reasonably differ as to which rhinoviruses qualify as potentially causative agents of the common cold.  Therefore, claims 6 and 12 are indefinite.  MPEP § 2173.04 (“a genus claim that could be interpreted in such a way that it is not clear which species are covered would be indefinite (e.g., because there is more than one reasonable interpretation of what species are included in the claim)”).  Furthermore, there is no antecedent basis for a potentially causative agent of the common cold.  MPEP § 2173.05(e) (lack of antecedent basis).  
Claim Rejections - 35 U.S.C. 112(d)
The following is a quotation of 35 U.S.C. 112(d):
[A] claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed.  A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.
Claims 2, 6, 8, 12, and 15 are rejected under 35 U.S.C. 112(d) as being of improper dependent form.
Claims 2, 8 and 15 each recite the following limitation (emphasis added): “wherein the PVP-I concentration in the pharmaceutical preparation applied to the nasal passages is about 0.1% to about 1.0% w/v.”  Those claims depend respectively on claims 1, 7 and 14, which recite the following limitation (emphasis added): “povidone-iodine (PVP-I) at a concentration of greater than 0.10% w/v.”  Thus, the low end of the PVP-I concentration recited in claims 2, 8 and 15 (about 0.1% w/v) breaches the minimum PVP-I concentration range recited in the claims on which they depend (greater than 0.10 w/v).  This conflict establishes that claims 2, 8, and 15 fail to incorporate all the limitations of the claims on which they depend (claims 1, 7, and 14).  Consequently, claims 2, 8, and 15 do not comply with 35 U.S.C. 112(d).  
Claims 6 and 12 each recite the following limitation (emphasis added): “wherein the causative or potentially causative agent of the common cold is a rhinovirus.”  Those claims depend on claims 1 and 7, respectively, which recite that the virus is a causative agent of the common cold but do not recite that the virus also can be a potentially causative of the common cold.  This conflict establishes that claims 6 and 12 fail to incorporate all the limitations of the claims on which they depend (claims 1 and 7) and, therefore, do not comply with 35 U.S.C. 112(d).
Applicant may cancel the claim, amend the claim to place the claim in proper dependent form, rewrite the claim in independent form, or present a sufficient showing that the dependent claims complies with the statutory requirements.  
Claim Rejection - 35 U.S.C. 103
The following is a quotation of 35 U.S.C. 103, which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-19 are rejected under 35 U.S.C. 103 as being unpatentable over Capriotti (WO 2012/177251 A1) in view of Makela (“Viruses and bacteria in the etiology of the common cold.” Journal of clinical microbiology 36.2 (1998): 539-542).  
Capriotti is directed to “pharmaceutical compositions comprising an iodine-containing compound and asteroid, useful for treating a clinical symptom in a patient’s airway (e.g., nose, lung, and sinus), as well as methods for using the same.”  Abstract.  
Capriotti identifies povidone-iodine complex (PVP-I) as the preferred iodine-containing compound.  Para. [015].  “In some embodiments,” Capriotti continues, “the concentration of the povidone-iodine complex (PVP-I) in a fully constituted aqueous solution (which is ready for the intended uses of this invention, e.g., by irrigating or spraying into a patient’s nasal cavity) ranges from 0.01 % to 10% by weight/weight or weight/volume percentage, from 0.1 % to 2.5% by weight/weight or weight/volume percentage, from 0.15% to 1.5% by weight/weight or weight/volume percentage, from 0.2% to 1.0% by weight/weight or weight/volume percentage, or 0.2% by weight/weight or weight/volume percentage.”  (Emphasis added) Para. [016]; see also para. [041].  The examiner notes that the foregoing concentration ranges are overlapped by the PVP-I concentration ranges recited respectively in claims 1-3, 7-9, and 14-16 of the present application.  MPEP § 2144.05(I) (“In the case where the claimed ranges ‘overlap or lie inside ranges disclosed by the prior art’ a prima facie case of obviousness exists.”).  
Capriotti discloses that the PVP-I acts as a preservative (para. [041]), and that it is able to eliminate infection-causing organisms and simultaneously treat inflammation that is caused by said organisms, including even viral organisms.  Para. [036].  
Capriotti discloses that “the invention includes methods for treating chronic rhinosinusitis or acute rhinosinusitis with the pharmaceutical compositions of this invention (e.g., iodophor-steroid combinations)” (para. [039]) and that “[t]he most common agents implicated in acute viral rhinosinusitis include rhinovirus, influenza virus, and parainfluenza virus.”  (Emphasis added) Para. [003].  Thereafter, in paragraph [067], Capriotti further provides that the PVP-I solutions disclosed therein are capable of killing rhinoviruses.
Although Capriotti discloses that PVP-I can eliminate rhinoviruses and that PVP-I pharmaceutical solutions can be nasally administered to treat rhinosinusitis caused by a rhinovirus, Capriotti is silent regarding whether those solutions can be administered in the same manner to treat a common cold caused by a rhinovirus.  As explained below, Makela compensates for this deficiency.  
Makela is directed to “viruses and bacteria in the etiology of the common cold.”  Title.  
Makela teaches that “two hundred young adults with common colds were studied during a 10-month period,” and “[v]irus culture, antigen detection, PCR, and serology with paired samples were used to identify the infection.”  Abstract.  “For inclusion in the study, patients had to self-diagnose the common cold based on their earlier experience of symptoms.”  Page 539, right column.  “In addition, clinical evidence of acute rhinorrhea, nasal congestion, and/or sore throat was confirmed by the study physician.”  Id.  
Makela teaches that “[t]he results show that although approximately 50% of episodes of the common cold were caused by rhinoviruses, the etiology can vary depending on the epidemiological situation with regard to circulating viruses.”  (Emphasis added) Abstract; see also page 541, right column (“Rhinoviruses were the causative agent of the common cold in half of the cases in this investigation.”).  
Prior to the time of filing the present application, the teachings of Makela would have motivated a person having ordinary skill in the art to modify Capriotti by administering the PVP-I pharmaceutical solutions disclosed therein to treat the common cold, in an effort to develop a convenient and effective treatment option for colds in the form of a nasal spray.  This modification would have been made with a reasonable expectation of success, especially considering (1) Capriotti discloses that PVP-I eliminates rhinoviruses and, when nasally administered, assists in treating rhinosinusitis caused by rhinoviruses and (2) Makela teaches that rhinoviruses are the dominant causative agent of the common cold.  MPEP § 2143.02(I) (“Where there is a reason to modify or combine the prior art to achieve the claimed invention, the claims may be rejected as prima facie obvious provided there is also a reasonable expectation of success.”).  
The examiner notes that Capriotti is utterly silent in regard to (i) external heating and (ii) liposomes and other modes of encapsulation.  A person having ordinary skill in the art — following a review of Capriotti — would have readily concluded that none of the modes of administration disclosed therein requires external heating and none of the formulations disclosed therein comprises liposomes.  MPEP § 2144.01 (“‘[I]n considering the disclosure of a reference, it is proper to take into account not only specific teachings of the reference but also the inferences which one skilled in the art would reasonably be expected to draw therefrom.’”), quoting In re Preda, 401 F.2d 825, 826 (CCPA 1968).  It is the examiner’s position that the nasal administration in Capriotti occurs at ambient temperature, given the absence of disclosure to the contrary.  Id.  In the interest of compact prosecution, Applicant is reminded that “[g]enerally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical.”  MPEP § 2144.05(II)(A).  
Therefore, claims 1-4, 6-10, 12-17, and 19 are prima facie obvious.  
Regarding claims 5, 11 and 18, Capriotti discloses “two sprays per nostril once daily.”  Para. [051]; page 30 at claim 32.  
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” grantedby a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046,29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887,225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438,164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528,163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement.  See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA .  A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO Internet website contains terminal disclaimer forms which may be used.  Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25,PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. Aweb-based eTerminal Disclaimer may be filled out completely online using web-screens.  An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/ eTD-info-I.jsp.
Claims 1-19 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-19 of Patent No. 11,000,542.
The conflicting claims (the claims of the ’542 patent) are directed to a method of treating the common cold (claims 1-6), a method of reducing the symptoms of the common cold (claims 7-13), and a method of reducing the activity, viability or number of viruses within the nasal passages of a human subject in need thereof, wherein the viruses are causative agents of the common cold (claims 14-19).  Each of those three methods requires nasal administration of a pharmaceutical comprising PVP-I at a concentration of greater than 0.10% w/v and less than about 1.25% w/v.  Conflicting claims 1, 7, and 14.  The nasal administration occurs at ambient temperature, which is defined in conflicting claims 1, 7, and 14 as “between 10°C to 30°C.”  The foregoing temperature range, which is equivalent to 50 – 86 F, is overlapped by the temperatures implied by the “without exposure to external heating” limitation recited in the each of the independent claims of the present application, i.e., claims 1, 7, and 14.  MPEP § 2144.05(I) (“In the case where the claimed ranges ‘overlap or lie inside ranges disclosed by the prior art’ a prima facie case of obviousness exists.”).  Applicant is reminded that “[g]enerally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical.”  MPEP § 2144.05(II)(A).  The examiner’s position regarding overlapping temperature ranges is supported by claim 14 of the present application, which — in addition to “without exposure to external heating” — requires an “ambient temperature of between about 10°C to 30°C.”  In sum, it is appropriate to reject claims 1-19 on the ground of nonstatutory obviousness-type double patenting.  
Conclusion
Claims 1-19 are rejected.  
No claim is allowed.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER ANTHOPOLOS whose telephone number is 571-270-5989.  The examiner can normally be reached on Monday – Friday (10:30 am – 6:30 pm).  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bethany P. Barham, can be reached on Monday – Friday (9:00 am – 5:00 pm) at 571-272-6175.  The fax number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/P.A./
04 June 2022


/BETHANY P BARHAM/Supervisory Patent Examiner, Art Unit 1611